ORDER

Michael Curtis Lyons appeals a district court grant of summary judgment for defendants in this civil action. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Lyons filed his complaint in the district court alleging that defendants slandered him and otherwise violated his rights in state court proceedings that resulted in *463the termination of his parental rights with respect to his son. Plaintiff named as defendants his son’s adoptive parents and a local foster care agency. Plaintiff sought declaratory and injunctive relief and compensatory damages.
Defendants moved for summary judgment and for an order prohibiting plaintiff from filing further litigation against defendants, and plaintiff responded in opposition. The district court granted defendants’ motion and entered summary judgment and an order enjoining plaintiff from filing further federal litigation in this matter without prior approval. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff essentially reiterates his contentions that his rights were violated in the state proceedings that resulted in termination of his parental rights, and contends that the district court erred in refusing to issue a declaratory judgment that certain insurance coverage applied to defendants’ alleged conduct. Defendants essentially respond that the district court’s judgment was proper. Upon de novo review, see Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated by the district court in its memorandum and order filed May 15,2000.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.